ROBINSON, J.
1. The jurisdiction of the Supreme Court to remand its judgments and final orders rendered in cases heard on error from the Court of Appeals to that court for execution is by implication conferred by Section 2 of Article IV of the Constitution of Ohio as a necessary concomitant of the jurisdiction to review, affirm,'modify or reverse.
2. When the Supreme Court remands a judgment or final order to the • Court of Appeals for execution, it relinquishes its jurisdiction in that respect to the court of remand, and that court has jurisdiction to entertain an application for an order against an offending party to show cause why he should not be adjudged in contempt if the judgment or final oí dor be such that non-compliance therewith amounts to a contempt.
(Day, Allen, Jones and Matthias, JJ., concur. Marshall, CJ., and Kinlcade, J., not participating.)